Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 was filed after the mailing date of the Notice of Allowance on February 9, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: With respect to base claim 21, none of the prior art of record, alone or in combination, discloses a method of using an instrument to manipulate tissue of a patient, wherein the instrument has an end effector, the method comprising, inter alia: positioning the tissue within a gap between a cartridge and an anvil of the end effector, wherein the cartridge includes a knife and a plurality of staples, wherein the anvil is located in a distal end portion of the end effector, and wherein the end effector is in an open configuration during the act of positioning the tissue between the anvil and the cartridge; wherein a retaining pin is moved from an open position toward a closed position across the gap; and wherein a portion of the retaining pin is expanded within the distal end portion of the end effector to releasably lock the retaining pin to the distal end portion of the end effector in a locked closed position.

receiving a cartridge against a guide pin such that the cartridge is selectively movable along the guide pin for aligning the cartridge with an anvil of the end effector; positioning the tissue within a gap between the cartridge and the anvil of the end effector, wherein the cartridge includes a knife and a plurality of staples, wherein the anvil is located in a distal end portion of the end effector, and wherein the end effector is in an open configuration during the act of positioning the tissue between the anvil and the cartridge; wherein a retaining pin is moved from an open position toward a closed position across the gap; and wherein the guide pin is connected between the distal end portion and the proximal end portion to secure the distal end portion relative to a proximal end portion of the end effector.
With respect to base claim 38, none of the prior art of record, alone or in combination, discloses a method of using an instrument to manipulate tissue of a patient, wherein the instrument has an end effector having a retaining pin, a guide pin, an anvil, and a cartridge, wherein the cartridge includes a plurality of staples, a driver assembly, and a plurality of staple slots, wherein the driver assembly has a plurality of drivers respectively supporting the plurality of staples thereon within the plurality of staple slots, wherein at least three drivers of the plurality of drivers differ in distal height relative to one another in a predetermined height pattern having a predetermined curvature, the method comprising, inter alia: positioning the tissue within a gap between the cartridge and the anvil, wherein the cartridge includes a knife and the plurality of 
For comparison to the present invention, prior-art reference Kasvikis (U.S. Patent No. 8,353,436), for example, discloses a method of using an instrument to manipulate tissue of a patient, wherein the instrument has an end effector, the method comprising: positioning the tissue within a gap between a cartridge and an anvil of the end effector, wherein the cartridge includes a knife and a plurality of staples, wherein the anvil is located in a distal end portion of the end effector, and wherein the end effector is in an open configuration during the act of positioning the tissue between the anvil and the cartridge; and wherein the guide pin is connected between the distal end portion and the proximal end portion to secure the distal end portion relative to a proximal end portion of the end effector.  However, Kasvickis does not disclose a retaining pin that is moved from an open position toward a closed position across the gap; wherein a portion of the retaining pin is expanded within the distal end portion of the end effector to releasably lock the retaining pin to the distal end portion of the end effector.  Also, Kasvickis does not disclose a driver assembly having a plurality of drivers respectively supporting the plurality of staples, wherein at least three drivers of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/JULIAN W WOO/Primary Examiner, Art Unit 3771